Citation Nr: 1445649	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-16 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder (diagnosed as contact dermatitis and porphyria cutanea tarda (PCT)), including due to Agent Orange exposure.

2.  Entitlement to service connection for sleep apnea, including as secondary to the service-connected post traumatic stress disorder (PTSD) and lung disability.

3  Entitlement to service connection for chronic fatigue syndrome (CFS), including as secondary to the service-connected PTSD and lung disability.

4.  Entitlement to an initial disability rating for status post right thoracotomy for right upper lobe cavitary carcinoma - squamous cell, chronic obstructive pulmonary disease (lung disability) in excess of 30 percent for the period from April 20, 2000 to October 1, 2009, 10 percent for the period from October 1, 2009 to March 25, 2013 and 30 percent therefrom, to include first considering whether it was appropriate to reduce the rating from 30 to 10 percent.  

5.  Entitlement to a total disability rating based on individual Unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1966 to October 1968, including a tour of duty in the Republic of Vietnam during the Vietnam War. He received numerous awards and commendations, such as the Combat Infantryman Badge and Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

An October 2006 rating decision denied the Veteran's claims for service connection hypertension (claimed as high blood pressure), sleep apnea, chronic fatigue syndrome, and contact dermatitis (recharacterized by the Board as a skin disorder, to include his diagnosed contact dermatitis and PCT). 

There is a long and convoluted procedural history for the lung disability claim. 
It appears the Veteran initially claimed service connection for a lung disability in April 2001.  The RO ultimately granted the claim for service connection for a lung disability in a January 2004 rating decision.  An initial 30 percent rating was assigned, effective from April 20, 2000.  Thereafter, within one year of the decision, the Veteran submitted a statement (received in January 2005) and other additional evidence.  38 C.F.R. § 3.156(b) (2013).  The Board liberally interpreted his filing as an appeal with the initial rating assigned.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  This process was repeated when the Veteran submitted new and material evidence concerning the severity of the lung disability within one year of subsequent May 2005 and March 2006 rating decisions, which continued to deny increased ratings beyond 30 percent for the lung disability. 

The Board finds this is not a new claim for an increased rating, as the RO repeatedly has done during the pendency of the appeal for the lung disability.  Essentially, the Veteran's lung disability claim must be characterized as an appeal for a higher initial rating, which has remained pending since the original April 2001 claim. 

In addition, the Board observes that the May 2008 decision proposed to reduce the rating for the Veteran's lung disability from 30 to 10 percent, and the June 2009 decision implemented this reduction prospectively effective as of October 1, 2009. Those decisions were in response to the Veteran's pending claim for a higher, i.e., increased rating for his lung disability.  That is, the RO reduced his rating instead of increasing it.  Consequently, his appeal involves first determining whether it was appropriate to reduce his rating and then addressing whether a higher rating is warranted. 

In a November 2011 decision, the Board, in part, denied service connection for sleep apnea and CFS, to include as secondary to the service-connected PTSD and entitlement to an initial disability rating for the service-connected lung (lung disability), to include first considering whether it was appropriate to reduce the rating from 30 to 10 percent.  The Veteran appealed the Board's denial of the above-cited service connection claims to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court issued a Memorandum Decision remanding the issues of entitlement to service connection for sleep apnea and CFS, to include as secondary to the service-connected PTSD on appeal for further assessment.  The Court found that the Board had erred by not addressing whether the medical evidence indicated that the Veteran's sleep apnea and CFS were secondary to the service-connected lung disability.  (See May 2013 Memorandum Decision, pages (pgs.) 6-8)).

By a September 2013 rating action, the RO granted an initial 30 percent disability rating to the service-connected lung disability, effective March 25, 2013--the date of a VA pulmonary function study (PFT) that showed an increase in severity of the above-cited lung disability.  In view of the foregoing, the Board has framed the initial rating claim with respect to the service-connected lung disability as that noted on the title page of this decision. 

Finally, the Board notes that the Veteran has been unemployed since 2007.  He maintains that his unemployment is due, in part, to his service-connected lung disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Thus, in light of the decision herein, which reinstates the ratings assigned for the Veteran's lung disorder, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his initial rating claim pursuant to Rice.  It is reflected on the title page.

The issues of entitlement to service connection for sleep apnea and CFS and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam (RVN); thus, his exposure to Agent Orange (AO) is presumed.

2.  The Veteran's skin disability, currently diagnosed as seborrheic dermatitis of the extremities, actinic keratotic papule (3rd finger) and dermatofibroma of the nose,  did not manifest to a compensable degree within a year of the Veteran's discharge from military service and it is not etiologically related thereto, to include his presumed exposure to Agent Orange. 

3.  The evidence of record does not demonstrate that PCT (porphyria cutanea tarda) manifested to compensable degree within a year after the last date on which the Veteran was exposed to Agent Orange in the RVN. 

4.  At the time of the RO's reduction of the Veteran's service-connected lung disability from 30 to 10 percent, effective October 1, 2009, the evidence failed to show a material improvement in this disability.

5.  For the period from April 20, 2000 to February 28, 2012, the evidence of record shows that the Veteran's service-connected lung disability was manifested by FEV-1 from 32.6 to 74 percent predicted.  

6.  For the period from February 29, 2012 to March 24, 2013, the evidence of record shows that the Veteran's service-connected lung disability required outpatient oxygen therapy. 

7.  For the period from March 25, 2013, the preponderance of the evidence of records shows that the Veteran's service-connected lung disability was manifested by FEV-1 of 64 percent predicted.




CONCLUSIONS OF LAW

1.  A skin disability, currently diagnosed as seborrheic dermatitis of the extremities, actinic keratotic papule (3rd finger) and dermatofibroma of the nose, was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred or aggravated therein, including from herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  The reduction of the disability rating for the Veteran's service-connected lung disability was not proper, and the 30 percent disability evaluation is restored, effective October 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2013).

3.  For the period from April 20, 2000 to February 28, 2012, the criteria for an initial disability rating in excess of 30 percent for the service-connected lung disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6819, 6844 (2013). 

4.  For the period from February 29, 2012 to March 24, 2013, the criteria for an initial disability rating of 100 percent for the service-connected lung disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6819, 6844 (2013).

5.  For the period from March 25, 2013, the criteria for an initial disability rating in excess of 30 percent for the service-connected lung disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6819, 6844 (2013). 

 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Notice requirements involved in a claim disputing the propriety of a reduction of a disability rating are stated in regulations governing rating reductions.  The Board finds that the RO provided all required notice as set forth by 38 C.F.R. § 3.105.   In any case, given the favorable action taken herein, any failure of VA to provide him notice regarding his claim to reinstate a disability rating is moot as it did not result in any prejudice to the Veteran.

As for the underlying claim for an increased rating and the claim for service connection, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) ; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

In this case, in a July 2006 letter, the RO informed the Veteran of the notice requirements of 38 C.F.R. § 3.159(b)(1).  This letter informed him of the evidence required to substantiate his claim for serve connection for a skin disability, to include as due to Agent Orange and of his and VA's respective responsibilities in obtaining this supporting evidence.  This letter also complied with Dingess.  All required notice was provided prior to the initial decision on the claim in October 2006, so in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

Regarding the claim of entitlement to an initial compensable rating in excess of 30 percent for the service-connected lung disability, the Board notes that it arose from the Veteran's disagreement with the initial evaluation following the grant of service connection for this disability by the RO in the appealed January 2004 rating action. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under the VCAA with respect to this claim.

The Veteran has received all required notice and has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claims.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his service connection and initial rating claims decided herein, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records (STRs) and private and VA treatment records.  A decision from the Social Security Administration (SSA) and the records it considered in making its decision are also of record.  A November 2008 VA electronic mail reflects that the Veteran submitted evidence in support of his reduction claim in lieu of a RO hearing.  (See November 2008 VA electronic mail).  The Veteran also submitted additional records and written statements in support of his service connection and initial rating claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

Pursuant to the Board's November 2011 remand directives, VA examined the Veteran to determine the etiology of his skin disability(ies) in February 2012.  (See February 2012 VA skin examination report).  A copy of the examination report has been associated with the Veteran's physical claims files.  When VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board finds that the February 2012 VA examiner's opinion and examination obtained in this case is more than adequate, as it was predicated on a full reading of the service and post-service VA and private medical records in the Veteran's claims files.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's treatment history with respect to his skin, and his statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service connection for a skin disability, to include as due to Agent Orange has been met. 38 C.F.R. § 3.159(c) (4).

Given the foregoing, the Board finds that the RO has substantially complied with the Board's February 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the claim for service connection for a skin disability, to include as due to Agent Orange. 

Regarding his initial rating claim, VA has examined the Veteran on numerous occasions throughout the appeal period to determine the current severity of his service-connected lung disability.  These examinations included pulmonary function testing, a test that is necessary in order to properly evaluate the Veteran's lung disability under the rating criteria.  Copies of these examination reports have been associated with the claims files.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough, and well-reasoned, and took into account the Veteran's complaints.   Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c) (4).

II.  Service Connection Claim

The Veteran seeks service connection for a skin disability, to include as due to Agent Orange exposure. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d)  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii). 
The Veteran's personnel records reflect that he had active military service in the RVN; thus, his ex-exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6).

The diseases subject to presumptive service connection as due to Agent Orange exposure include the following: chloracne or other acneform diseases consistent with AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, porphyria cutanea tarda (PCT), prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013). 

However, a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 68 Federal Register 27630-27641 (May 20, 2003). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Turning to Shedden/ Caluza element number one (1), evidence of current disability, the  Veteran has a skin disability, variously diagnosed as seborrheic dermatitis of the extremities, actinic keratotic papule (3rd finger) and dermatofibroma of the nose.  A diagnosis of PCT also exists in the record.  

Regarding Shedden/ Caluza element number two (2), evidence of in-service disease or injury, the Veteran's service treatment records show that he was seen in December 1967 with complaints of a rash.  The examining clinician diagnosed him with tinea cruris.  In April 1968, he complained of a rash on his buttocks.  He  was diagnosed with tinea corporis.  A September 1968 separation examination did not indicate any abnormalities of the skin.  On an accompanying  Report of Medical History, the Veteran denied having had any skin disease.  In addition, and as noted above, the Veteran's exposure to AO during his service in the RVN has been presumed.  As there is in-service evidence of the Veteran having received treatment for skin diseases, namely tinea cruris and tinea corporis, and his exposure to Agent Orange in the RVN is presumed,  Shedden/Caluza element number two (2) has been met.  

Prior to delving in the question of there being a medical nexus, consideration must be given as to whether the presumption of service connection is triggered based on the Veteran's herbicide exposure.  An October 2005 letter from G.B., PA-C, found current diagnoses for, in part, PCT.  The diagnosis of PCT was couched in questionable terms, and that no other physician has diagnosed PCT since that time.  Such weakens the finding that the Veteran has or has had PCT during the applicable appeal period.  However, even if a current diagnosis of PCT was accepted, the Board emphasizes that a diagnosis of PCT was not shown in service or at any time prior to 2005.  There is also no opinion indicating that the in-service rashes experienced by the Veteran were anything other than tinea rashes (such as PCT).  To warrant presumptive service connection, PCT must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service. 38 C.F.R. § 3.307(a)(6)(ii).  Thus, in the absence of any clinical evidence of a PCT manifested to a compensable degree within a year of service discharge (i.e., 1969), service connection for this disability on a presumptive basis is not warranted. 

Turning to Shedden/Caluza element number three (3), nexus between the Veteran's current skin disability and his active service, there are private and VA opinions that are supportive of and against the claim.  The Board finds, for reasons that are outlined below, that the preponderance of the evidence of record is against a nexus between the Veteran's currently diagnosed skin disabilities and in-service findings of tinea corporis and tinea cruris and presumed Agent Orange exposure.   

Evidence in favor of the Veteran's claim is a December 2004 letter, prepared by G.B., PA-C, wherein he indicated that his dermatitis "[m]ay be agent orange related dermatitis on his feet."  In another statement, received by the RO in October 2005, G. B. related that the Veteran had provided a history of having had dermatitis on his feet since he was in Vietnam in the 1960s.  (See letters, prepared by G. B., PA-C, dated in December 2004 and received by the RO in October 2005, respectively).   The Board finds G. B.'s December 2004 opinion to be of minimal probative value.  First, it  is couched in speculative terms, "may be Agent Orange related dermatitis on his feet." Service connection may not be based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012); see also Davis v. West , 13 Vet. App. 178, 185 (1999); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Second, G. B. did not provide any medical reasoning for this speculative opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir.)July 2010) (affirming the holding in Nieves-Rodriguez, id.).  Finally, VA used studies and testing data from the National Academy of Sciences in deciding not to include dermatitis on the list of diseases presumed to be related to herbicide exposure.

Evidence against the claim includes a February 2012 VA examiner's opinion.  The February 2012 VA examiner opined, after a review of the claims files, to include the above-cited service treatment records and opinions of G. B, that it was as least as less likely than not (less than 50 percent probability) that the Veteran's currently diagnosed skin disabilities, seborrheic dermatitis of the extremities, actinic keratotic papule (3rd finger) and dermatofibroma of the nose, was incurred in or caused by military service.  The VA examiner reasoned that the Veteran did not have any of the above-cited skin disabilities during service or shortly thereafter.  

The VA examiner's February 2012 opinion is clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore more probative than the speculative and conclusory statements of G. B.. Nieves-Rodriguez, supra.  The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases. It is the responsibility of the [Board]... to assess the credibility and weight to be given to evidence." Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA examiner provided a complete rationale for her opinion stated, relying on and citing to the Veteran's service treatment records, which were negative for any clinical findings or diagnoses of the skin disabilities found up clinical examination in February 2012.  In addition, the post-service medical record is devoid of any clinical findings referable to the skin until February 1999, when the Veteran was diagnosed with left cheek cellulitis due to periapical abscess.  See February 1999, prepared by D. J., M. D..  Indeed, in a letter, received by the RO in October 2005, G. B. recounted that the Veteran had reported not having received any then (current) treatment for his dermatitis of the feet.  Nieves, supra.  For the above-cited reasons, the Board finds the February 2012 VA examiner's opinion to be more consistent with the evidence of record than G. B.'s equivocal and conclusory opinion that is supportive of the claim.

Consideration has been given to the Veteran's assertion that his skin disability is  directly related to his active service, to include his presumed Agent Orange exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosed skin disabilities fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). The Veteran's diagnosed seborrheic dermatitis of the extremities, actinic keratotic papule (3rd finger) and dermatofibroma of the nose are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical examinations and other specific tests, such as biopsies e.g., (dermatofibroma of the nose) is needed to properly assess and diagnose these disorders. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462  2007). 

That is, although the Board readily acknowledges that Veteran is competent to report having itchy and patchy skin, there is no indication that the Veteran is competent to etiologically link these reported symptoms to the problems he experienced in service or to an in-service event, such as Agent Orange exposure. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating skin issues. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved. The claim is denied.

II.  Reduction/Initial Rating Claim

The Veteran seeks entitlement to an initial disability rating for status post right thoracotomy for right upper lobe cavitary carcinoma - squamous cell, chronic obstructive pulmonary disease (lung disability) in excess of 30 percent for the period from April 20, 2000 to October 1, 2009, 10 percent for the period from October 1, 2009 to March 25, 2013 and 30 percent therefrom, to include first considering whether it was appropriate to reduce the rating from 30 to 10 percent for the period from October 1, 2009 to March 25, 2013.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 30 percent disability rating assigned to the service-connected lung disability had been in effect more than five years before the reduction took effect.  The various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings apply.

 The Court has also indicated that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown , 5 Vet. App. 413, 420-21 (1993).  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an a actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.

The Veteran's service-connected lung disability is rated under Diagnostic Codes 6819-6844.  

The regulation governing pulmonary/respiratory impairment resulting from lung cancer provides that when there has been no recurrence or metastasis of the cancer, the remaining disability shall be rated on the residuals.  38 C.F.R. § 4.97  Diagnostic Code 6819.  Diagnostic Code 6844 provides that post-surgical residuals of lobectomy will be rated under the general rating formula for restrictive lung diseases. 

The General Formula provides for ratings from 10 to 100 percent based primarily on the results of pulmonary function tests (PFTs), specifically, Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)). 

A 10 percent rating will be assigned where there is FEV-1 of 71- to 80-percent predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 66- to 80-percent predicted.  

A 30 percent rating is assigned for FEV-1 measured at 56 to 70 percent of predicted value; or FEV-1/FVC of 56 to 70 percent of predicted value; or, DLCO (SB) measured at 56-65 percent of predicted value.  Id. 

A 60 percent rating is assigned for FEV-1 measured at 40-55 percent of predicted value, or FEV-1/FVC of 40-55 percent; or, DLCO (SB) measured at 40-55 percent of predicted value; or maximum exercise capacity at 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Id.

The maximum 100 percent rating is assigned for FVC measured at less than 40 percent of that predicted; or DLCO (SB) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.  Id. 

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance.  Note (1) provides that a 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved. Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge. Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling. 

Post-bronchodilator studies are required when pulmonary function tests are conducted for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal.  38 C.F.R. § 4.96(d)(4) (2013). When evaluating based on pulmonary function test results, post-bronchodilator results are to be used in applying the evaluation criteria unless the post- bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, pre-bronchodilator results are to be used for evaluation purposes.  See 38 C.F.R. § 4.96(d)(5) and (6) (2013).  In essence, the regulation requires that the better of the pre- or post-bronchodilator scores are to be used when rating under Diagnostic Code 6844.

The October 2003 pulmonary function test (PFT) that was used as the basis of the RO's initial award of 30 percent for the service-connected lung disability in January 2004, reflected a post-bronchodilator FEV-1 of 66.7 percent predicted; FEV-1/FVC of 177 to 79 percent; and, DLCO of 86 percent predicted.  The examiner indicated that the post-bronchodilator findings of 66.7 percent were more accurate than the Veteran's DLCO.  The VA examiner concluded that the Veteran's lung disability supported a 30 percent disability rating.  (See October 2003 VA respiratory examination report). 

The RO based its reduction of the Veteran's service-connected lung disability from 30 to 10 percent on an April 2009 VA PFT.  The April 2009 PFT showed a pre-bronchodilator FEV-1 of 74 percent predicted; FEV-1/FVC of 81 percent; and, DLCO of 108 percent predicted.  The examining respiratory therapist indicated that spirometry, DLCO and lung volumes were performed with good patient effort.  The respiratory therapist indicated that post- bronchodilator values were not administered to the Veteran because he did not show any signs of obstruction by American Thoracic Society (ATS) guidelines and PFT lab protocol.  (See VA PFT and respiratory therapist's note, dated in April 2009).  These PFT findings are commensurate with a 10 percent disability rating under the rating criteria.  

However, when examined by VA in February, March and April 2012, the VA examiner specifically indicated that the Veteran's lung disability required the use of outpatient oxygen therapy.  A July 2012 VA PFT revealed pre-bronchodilator FEV1 of 46 percent; FEV/FVC of 81 percent and DLCO of 69 percent.  The examining physician noted that there was no evidence of any spirometry, moderate lung restriction and mild reduction in DLCO.  The Board notes that the Veteran's FEV1 reading of 46 percent is commensurate with a 60 percent rating, but his FEV-1/FVC and DLCO warrant a 10 percent rating.  The findings contained in the July 2012 PFT report are inadequate for VA rating purposes because post-bronchodilator values were not provided, nor did the VA examiner indicate why they were not performed.  Accordingly, the July 2012 VA PFTs lack probative value in evaluating the Veteran's lung disability.

A March 2013 VA PFT revealed pre and post-bronchodilator FEV-1 of 64 and 62 percent, respectively; FEV-1/FVC of 77 and 74, respectively; and DLCO of 134 percent (pre-bronchodilator only).  The VA examiner noted that the Veteran's FEV-1 reading most accurately reflected his level of disability.  The Veteran's FEV-1 pre and post-bronchodilator readings of 64 and 62 percent, respectively, are commensurate with a 30 percent rating under the scheduler criteria.  (See March 2013 VA respiratory examination report).  The examiner did not check the box indicating that the Veteran's lung disability required outpatient therapy.  Id.   

Even though the February, March and April 2012 and March 2013 VA examination and PFT reports were not used to effectuate the RO's reduction from 30 to 10 percent in June 2009, the Board notes that post-reduction medical evidence may be considered in the context of evaluating whether a condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  The above-cited VA examinations reflect that the Veteran's lung disability had worsened to the point where he required daily outpatient therapy in 2012.  In addition, and as noted above, his March 2013 PFT results are commensurate with a 30 percent disability rating.  The Board consequently finds that improvement in the Veteran's service-connected lung disability was not shown.  Accordingly, the reduction in the evaluation for service-connected lung disability was improper, and the 30 percent disability evaluation is restored, effective October 1, 2009.

As the Veteran's 30 percent evaluation for the service-connected lung disability has been restored effective from October 1, 2009 to March 25, 2013, the issue is whether an evaluation in excess of 30 percent any point during the appeal period is warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 . 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  In contrast, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, such as the case of the Veteran's lung disability, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999)..

The Board finds that the preponderance of the evidence of record is against an initial rating in excess of 30 percent for the service-connected lung disability for the period from April 20, 2000 to February 28, 2012.  The Board also finds that the evidence of records supports an initial award of 100 percent for the service-connected lung disability from February 29, 2012 to March 24, 2013.  However, for the period from March 25, 2013, the evidence supports only a 30 percent rating.  The Board will discuss each stage separately in its analysis below. 

By a January 2004 rating decision, the RO granted service connection for a lung disability and assigned an initial 30 percent rating under Diagnostic Code 6819-6844, effective, April 20, 2000, which was one (1) year prior to the date VA received the Veteran's initial claim for compensation for this disability.   

As discussed above, the General Formula provides for ratings from 10 to 100 percent based primarily on the results of pulmonary function tests (PFTs), specifically, Forced Expiratory Volume in one second (FEV-1), Forced Vital Capacity (FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  The regulatory criteria have been set forth in the preceding paragraphs. 

A July 2003 private PFT report reflects that the Veteran had a FEV-1 of 59 percent predicted.  FEV-1/FVC and DLCO were not provided.  These PFT results are commensurate with a 30 percent rating under the rating criteria.  While the examiner does not indicate whether the readings were pre or post-bronchodilator results, the Board will resolve doubt in Veteran's favor and assume that they were post-bronchodilator results for the purpose of rating the Veteran's lung disability under the scheular criteria.  (See report, prepared by Jamestown Internal Medicine, received by VA in October 2005).

An October 2003 PFT that was used as the basis of the RO's initial award of 30 percent for the service-connected lung disability in January 2004, reflected a post-bronchodilator FEV-1 of 66.7 percent predicted; FEV-1/FVC of 77 to 79 percent; and, DLCO of 86 percent predicted.  The VA examiner indicated that the post-bronchodilator findings of 66.7 percent were more accurate than the Veteran's DLCO.  The VA examiner concluded that the Veteran's lung disability supported a 30 percent disability rating.  (See October 2003 VA respiratory examination report).  

An April 2005 VA PFT contained pre-bronchodilator values of FEV-1 of 49.1 percent predicted; FEV-1/FVC of 80 percent predicted and DLCO of 62.8 percent predicted.  The Veteran's FEV-1 is commensurate with a 60 percent rating under the scheduler criteria, yet his FEV-1/FVC and DLCO are equal to 30 and 10 percent ratings, respectively.  The VA examiner noted that the Veteran was unable to cooperate fully for the examination; thus, the results should be considered the minimum of the Veteran's capability.  The VA examiner further indicated that since the Veteran's 2003 PFTs, his FEV-1 had decreased by 600cc and his DLCO had decreased by 6. 8 percent.  The examiner's interpretation was mild restrictive defect.  

The April 2005 VA PFTs are not appropriate for rating the Veteran's lung disability as the scheduler criteria requires that a PFT include post-bronchodilator testing results or the examiner must indicate why such results were not provided.  The VA examiner did not provide any reasoning as to why post-bronchodilator testing was not performed.  In addition, as the Veteran was unable to fully cooperate with the examination, the April 2005 VA PFT results are deemed inadequate upon which to rate the Veteran's lung disability.  

A February 2006 VA PFT contained pre-bronchodilator FEV-1 of 34.1 percent predicted; FEV-1/FVC of 78 percent predicted and DLCO of 75 percent predicted.  The Veteran's FEV-1 is commensurate with a 100 percent rating under the scheduler criteria, yet his FEV-1/FVC and DLCO are equal to 10 percent ratings, respectively.  The VA examiner specifically indicated that post-bronchodilator results were not provided because the Veteran showed no signs of obstruction by ATS guidelines and PFT lab protocol.  In an addendum to the examination, the VA examiner related that the Veteran was unable to cooperate fully for the examination; thus, the results should be considered the minimum of the Veteran's capability.  Thus, as the Veteran was unwilling to fully cooperate with the examination, the February 2006 VA PFT results are deemed inadequate upon which to rate the Veteran's lung disability.  

An April 2007 VA PFT contained pre-bronchodilator FEV-1 of 32.6 percent predicted; FEV-1/FVC of 78 percent predicted and DLCO of 51 percent predicted.  The Veteran's FEV-1 is commensurate with a 100 percent rating under the scheduler criteria, yet his FEV-1/FVC and DLCO percentages are equal to 10 and 60 percent ratings, respectively.  The VA examiner noted that the Veteran performed the PFTs with good effort.  In a June 2007 addendum, the VA examiner noted post-bronchodilator PFTS were not necessary due to the fact that the Veteran did not have significant obstruction.  (See June 2007 VA treatment report).  Thus, as the VA examiner provided reasoning as to why post-bronchodilator results were not provided, the April 2007 VA PFT is probative in evaluating the Veteran's service-connected lung disability. 

A July 2007 VA PFT reflected pre-bronchodilator results of FEV-1 of 20.9 percent predicted and FEV-1/FVC of 88 percent predicted.  DLCO was not provided.  The Board finds these VA PFTs are not probative for rating the Veteran's lung disability because the scheduler criteria requires that a PFT include post-bronchodilator resting results or the examiner must indicated why such results were not provided.  Here, the VA examiner did not provide any reasoning as to why post-bronchodilator testing was not performed.  Thus, the July 2007 VA PFT results are deemed inadequate upon which to rate the Veteran's lung disability.  

An October 2007 VA PFT report reflected pre and post-bronchodilator FEV-1 of 68 and 71 percent predicted; FEV-1/FVC of 74 percent predicted (post-bronchodilator only); and, DLCO of 73 percent predicted.  The Veteran's pre-bronchodilator FEV-1 of 68 is commensurate with a 30 percent rating under the scheduler criteria, yet his FEV-1/FVC and DLCO are equal to 10 percent ratings, respectively.  The VA examiner's interpretation was mild lung volume restriction and mild reduction in DLCO.  The VA examiner related that the Veteran was unable to cooperate fully for the examination; thus, the results should be considered the minimum of the Veteran's capability.  Thus, as the Veteran was unable to fully cooperate with the examination, the October 2007 VA PFT results are deemed inadequate upon which to rate the Veteran's lung disability.  

In a May 2008 report, a VA physician noted that the Veteran's DLCO was the most important portion of the PFT in evaluating his service-connected lung disability. 

The Board notes that the Veteran underwent a PFT that included pre and post-bronchodilator FEV-1 of in conjunction with his application for SSA benefits, but that PFTs are not associated with his SSA records.  The examiner noted that the Veteran was unable to blow longer than four (4) seconds.  As the results were noted to have been unconfirmed, these results are deemed inadequate upon which to rate the Veteran's lung disability.  (See PFT results associated with Veteran's SSA disability claim). 

January and November 2008 VA pulmonary and private treatment report reflects that the Veteran was on oxygen therapy for his obstructive sleep apnea.  See VA pulmonary treatment report, dated in mid-January 2008 and report prepared by G.B. in November 2008. 

An April 2009 PFT showed a pre-bronchodilator FEV-1 of 74 percent predicted; FEV-1/FVC of 81 percent; and, DLCO of 108 percent predicted.  The examining respiratory therapist indicated that spirometry, DLCO and lung volumes were performed with good patient effort.  The respiratory therapist indicated that bronchodilator was not administered to the Veteran because he did not show any signs of obstruction by ATS guidelines and PFT lab protocol.  (See VA PFT and respiratory therapist's note, dated April 10, 2009).  These PFT findings are commensurate with a 10 percent disability rating under the rating criteria.  

VA examination reports, dated in February, March and April 2012, reflect that the Veteran required outpatient therapy for his lung disability.  This clinical findings are commensurate with a 100 percent rating for the Veteran's service-connected skin disability under the rating criteria.  PFTs were not performed at any of these examinations.  

A July 2012 VA PFT revealed pre-bronchodilator FEV-1 of 46 percent; FEV/FVC of 81 percent and DLCO of 69 percent.  The examining physician noted that there was no evidence of any spirometry, moderate lung restriction and mild reduction in DLCO.  The Board notes that the Veteran's FEV1 reading of 46 percent is commensurate with a 60 percent rating, but his FEV-1/FVC and DLCO warrant a 10 percent rating.  The findings contained in the July 2012 PFT report are inadequate for VA rating purposes because post-bronchodilator values were not provided, nor did the VA examiner indicate why they were not performed. Accordingly, the July 2012 VA PFTs lacks probative value in evaluating the Veteran's lung disability.

March 2013 VA PFT shows that pre and post-bronchodilator FEV-1 of 64 and 62 percent predicted, respectively; FEV-1/FVC of 77 and 74 percent predicted, respectively; and, DLCO of 134 percent predicted (pre-bronchodilator only).  The VA examiner indicated that the Veteran's FEV- result most accurately reflects the Veteran's level of disability.  Thus, the FEV-1 post-bronchodilator score of 62 percent is commensurate with a 30 percent rating under the schedular criteria.  (See VA PFT, dated March 25, 2013).   

The Board finds that the preponderance of the evidence of record is against an initial rating in excess of 30 percent for the service-connected lung disability for the period from April 20, 2000 to February 28, 2012.  The Board notes that PFT results that are sufficient for rating the service-connected lung disability (i.e., PFTs performed in July and October 2003, April 2007, and April 2009) reflect FEV-1 results that were commensurate with a 30 percent rating in July (FEV-1 of 59 percent predicted) and October 2003 (66.7 percent predicted) and 10 percent rating  in April 2009 (74 percent predicted).  

The Board does note that pulmonary function testing from April 2007 revealed FEV1 of 32.6 percent predicted, a reading that meets the requirement for a 100 percent rating under the scheduler criteria.  However, it is notable that his FEV-1/FVC and DLCO during that same test were equal to 10 and 60 percent ratings, respectively.  This test is also distinctly at odds with the tests conducted before and after April 2007.  Coupled with the fact that there were numerous comments suggesting that the Veteran over-endorsed his symptoms, or was unwilling to cooperate, the Board concludes that the findings of the April 2007 were an outlier  They are inconsistent with the other medical evidence of record and not reflective of the Veteran's overall clinical lung disability picture.  Thus, the Board finds that preponderance of the evidence of record is against an initial 30 percent rating for the service-connected lung disability for the period from April 20, 2000 to February 28, 2012.

For the period from February 29, 2012 to March 24, 2013, the Board finds that the evidence supports a 100 percent disability rating for the service-connected lung disability.  VA examination reports, dated from February 28, 2012 to March 24, 2013, reflect that the Veteran's lung disability required outpatient oxygen therapy--criteria that is commensurate with a 100 percent disability under the scheduler criteria.  Thus, the Board finds that a 100 percent disability rating is warranted for the service-connected lung disability for the period from February 29, 2012 to March 24, 2013. 

For the period from March 25, 2013, the Board finds that the preponderance of the evidence of record is against an initial disability rating in excess of 30 percent.  As noted previously herein, a March 2013 VA PFT shows that pre and post-bronchodilator FEV-1 of 64 and 62 percent predicted, respectively; FEV-1/FVC of 77 and 74 percent predicted, respectively; and, DLCO of 134 percent predicted (pre-bronchodilator only).  The VA examiner indicated that the Veteran's FEV-1 result most accurately reflects the Veteran's level of disability.  Thus, the FEV-1 post-bronchodilator score of 62 percent is commensurate with a 30 percent rating under the schedular criteria.  (See VA PFT, dated March 25, 2013).  There is no other evidence that is supportive of a higher initial rating in excess of 30 percent for the service-connected lung disability for the period from March 25, 2013 to the present. 

The Board finds that there is no basis for staged ratings, other than the 100 percent assigned to the period from February 28, 2012 to March 24, 2013, for the service-connected lung disability.  Fenderson, supra.  Rather, the above-cited symptomatology associated with the service-connected lung disability is essentially consistent with the 30 and 100 percent disabling ratings assigned for the prescribed periods herein. 

III. Extraschedular Consideration

In evaluating the Veteran's claim for an initial rating for the service-connected lung disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lung disability are inadequate.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's lung disability is more than adequately contemplated by the 30 and 100 percent initial disability ratings assigned to prescribed periods herein by the Board.  The manifestations of the Veteran's service-connected lung disability, such as his PFT results and requirement for oxygen therapy are specifically contemplated by the criteria for a 30 and 100 percent ratings.  Accordingly, the criteria for an initial 30 and 100 percent disability ratings reasonably describe the Veteran's disability level and symptomatology and, therefore, the assigned schedular evaluation is adequate and no referral is required. 


ORDER

Service connection for a skin disability, to include as due to Agent Orange is denied. 

The 30 percent disability evaluation for the Veteran's service-connected lung disability is restored, effective October 1, 2009.

For the period from April 20, 2000 to February 28, 2012, an initial disability rating in excess of 30 percent for the service-connected lung disability is denied. 

For the period from February 29, 2012 to March 24, 2013 an initial 100 percent disability rating  for the service-connected lung disability is granted, subject to the laws and regulations governing monetary benefits.

For the period from March  25, 2013, an initial disability rating in excess of 30 percent for the service-connected lung disability is denied. 


REMAND

Although the Board regrets the additional delay, a  remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for sleep apnea and CFS and entitlement to TDIU.

Sleep apnea and CFS

As noted in the Introduction, by a November 2011 decision, the Board, in part, denied service connection for sleep apnea and CFS, to include as secondary to the service-connected PTSD.  The Veteran appealed the Board's denial of the above-cited service connection claims to the Court.  In May 2013, the Court issued a Memorandum Decision remanding the issues of entitlement to service connection for sleep apnea and CFS, to include as secondary to the service-connected on appeal for further assessment.  The Court found that the Board had erred by not addressing whether the medical evidence indicated that the Veteran's sleep apnea and CFS were secondary to the service-connected lung disability.  (See May 2013 Memorandum Decision, pgs. 6-8)).  The Court also noted that the medical evidence of record suggested a relationship between the Veteran's sleep apnea and CFS.  Id. at page (pg.) 8).  In support of the Court's positon is, in part, a May 2006 report, prepared by G. B., PA-C, reflecting that the Veteran's respiratory status had declined as evidenced by his dyspneic with exertion and hypoxic and fatigue.  (See May 2006 report, prepared by G. B., PA-C).  In addition, a March 2009 VA examiner noted that previous PFTs showed that the Veteran experienced shortness of breath attributed to, in part, sleep apnea.  (See March 2009 VA examination report). 

Therefore, the Board has determined that the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed sleep apnea and CFS, to include, in part, their etiological relationship if any to his service-connected lung disability. 38 C.F.R. § 3.159(c)(4);see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

As noted in the Introduction, the Board finds that the record has raised an inferred claim for a TDIU rating.  Rice v. Shinseki, supra.  The RO has not developed or adjudicated the matter of whether the Veteran's service-connected lung disability, as well as his remaining service-connected disabilities (PTSD (evaluated as 30 percent disabling; diabetes mellitus (20 percent disabling); residuals of a gunshot wound to the right flank (10 percent disabling); and, painful and tender gunshot wound scar (10 percent disabling)) render him unemployable.  Therefore, the TDIU claim must be remanded to the RO for adjudication in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s) in order to ascertain the nature and likely etiology of his currently diagnosed sleep apnea and CFS.  The claims folders should be provided to each examiner for review of pertinent documents therein, and that such a review was conducted should be noted in the examination report.  Each examiner should elicit from the Veteran and record a complete clinical history referable to the disability being examined. 

The examiner(s) should provide opinions with respect to their respective disability(ies) to the following questions: 

(i) Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's sleep apnea and CFS are etiologically related to, or had its onset during, the Veteran's period of active military service?

(ii) Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected sleep apnea and CFS have been aggravated by (permanently increased in severity beyond the natural progress of the disorder) by the service-connected PTSD and/or lung disability? 

In formulating the foregoing opinions, the VA examiners are requested to review the other medical opinions of record.  (See May 2006 report, prepared by G. B., PA-C, reflecting that the Veteran's respiratory status had declined as evidenced by his dyspneic with exertion and hypoxic and fatigue and March 2009 VA respiratory examination report reflecting that previous PFTs revealed shortness of breath that had been attributed to sleep apnea). 

If an examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case and what evidenced is necessary to provide the requested opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Provide the Veteran and his representative with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.

3.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO.

4.  After the above has been completed, the Veteran should also be afforded an appropriate VA examination to determine if his service-connected disabilities render him unemployable.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folders and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folders, examination of the Veteran, and utilizing sound medical principles, the examiner should determine, without taking age into account, whether it is as least as likely as not that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities either jointly or singularly. 

In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disorders, and the findings contained in the VA examination reports and VA and private treatment notes of record. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Then, the RO should readjudicate the claims entitlement to service connection for sleep apnea, including as secondary to the service-connected PTSD and CFS and adjudicate the claim of entitlement to TDIU.  

If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

The Veteran as the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


